



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Canlas, 2021 ONCA 708

DATE: 20211008

DOCKET: C68731

Rouleau, Benotto and Zarnett
    JJ.A.

BETWEEN

Her
    Majesty the Queen

Respondent

and

Vanessa Canlas

Appellant

Vanessa Canlas, acting in person

Faiyaz Alibhai, for the respondent

Heard: October 5, 2021 by video conference

On
    appeal from the sentence imposed on September 30, 2020, with reasons reported
    at 2020 ONSC 5879, by Justice Nancy Spies of the Superior Court of Justice.

REASONS FOR DECISION

[1]

The appellant appeals the $833,238 fine imposed
    by the sentencing judge after she found the appellant guilty of fraud. The
    appellant argues that the sentencing judge committed errors in calculating the
    appropriate amount of the fine. Specifically, she argues that the sentencing
    judge did not take into account cash payments made to the appellants employees.
    She argues that the $2.213 million attributed to her as income was an error.

[2]

We see no merit in this submission. This same
    argument was before the sentencing judge. The sentencing judges reasons for
    rejecting it are clear and cogent. We see no basis to interfere.

[3]

The appellant also argues that a significant
    portion of the funds were paid out by J.V. Variety, a company involved in the fraud.
    J.V. Variety paid the money through Western Union and Reliable. In the
    appellants submissions, only J.V. Varietys commission received from these
    payments should be included as income. The balance should be deducted from the
    misappropriated funds.

[4]

Again, this was addressed by the sentencing
    judge in her reasons, and the appellant has been unable to point to any error that
    would justify this courts intervention.

[5]

For these reasons, leave to appeal sentence is
    granted, but the sentence appeal is dismissed.

Paul Rouleau

M.L. Benotto J.A.

B. Zarnett J.A.


